                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN


OPERATING ENGINEERS LOCAL 139
HEALTH BENEFIT FUND, et al.,

                      Plaintiffs,
                                                             Case No. 20-cv-1078-bhl
       v.

GREAT LAKES EXCAVATING INC,

                      Defendant.


                               ORDER GRANTING DEFAULT JUDGMENT


       On July 16, 2020, Plaintiffs filed a complaint against Great Lakes Excavating, Inc. in order to collect
unpaid benefit contributions by defendant as required by a collective bargaining agreement. (ECF No. 1.) After
defendant failed to answer the complaint, upon request by plaintiff, default was entered by the Clerk of Court on
September 15, 2020. (ECF No. 6.) On November 2, 2020, Plaintiffs filed a motion for entry of judgment,
along with affidavits in support of their motion. (ECF Nos. 10, 13-16.)
       “A default judgment establishes, as a matter of law, that defendants are liable to plaintiff on each cause
of action in the complaint.” e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007).
However, “the allegations in the complaint with respect to the amount of damages are not deemed true.” Id. It
may be possible to establish the amount of damages with detailed affidavits. Id. Based on plaintiffs’ affidavits
and supporting documents, the Court finds that defendant owes contributions to plaintiffs’ fund of $29,015.44,
interest in the amount of $1,760.15, and delinquent payment assessments in the amount of $12,300.30, for a
total of $43,075.89. (ECF No. 16.) Additionally, the Court finds defendant is liable for attorneys’ fees and
costs in the amount of $1,762.50. (ECF Nos. 13-14.) Accordingly,
       IT IS HEREBY ORDERED that the motion for default judgment, ECF No. 10, is GRANTED and the
Clerk is directed to enter judgment for plaintiffs in the amount of $44,838.39, plus post-judgment interest.

       Dated at Milwaukee, Wisconsin on December 23, 2020.


                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge



                 Case 2:20-cv-01078-BHL Filed 12/23/20 Page 1 of 1 Document 18
